 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN JUSTIN BROWNLEE,                         No. 2:21-CV-0610-JAM-DMC-P
12                       Plaintiff,
13
             v.                                         ORDER
14
      J. OVERSTREET, et al.,
15
                         Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s complaint, ECF No. 1.

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                   I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names the following California State Prison – Sacramento (CSP-Sac)

 9   employees as defendants: (1) J. Overstreet, a registered nurse, and (2) M. Bobbala, Chief Medical

10   Executive. See ECF No. 1, pg. 2. Plaintiff brings claims against both Defendants under the

11   Eighth Amendment alleging an unsafe situation created by improper medical care given to

12   another inmate at CSP-Sac who was infected with Covid-19. See id. at 3-4.

13                  Plaintiff alleges that on November 21, 2020, Defendant Overstreet tested “Inmate

14   White” for Covid-19 after the inmate returned to CSP-Sac from an outside trip on November 18,

15   2020. See id. According to Plaintiff, the “court trip officers told her [sic] (Inmate White) that he

16   had to go home because he tested positive for the Covid-19 virus.” Id. at 4. Plaintiff claims that

17   Defendant Overstreet tested the same inmate for Covid-19 on November 24, 2020, because

18   Overstreet had allegedly lost the first test. See id. at 3. Next, Plaintiff contends that Defendant

19   Overstreet did not quarantine or separate Inmate White from other inmates. See id. Finally,

20   Plaintiff claims that the situation worsened, and on November 30, 2020, “the hold [sic] inter B
21   yard of CSP-Sacramento was place[d] on quarantine”. Id.

22                  In Plaintiff’s second claim, he alleges that Defendant Bobbala also failed

23   to test Inmate White within 24-48 hours after returning from the outside trip and failed to

24   quarantine Inmate White from the other inmates. See id. at 4. Plaintiff claims that

25   Defendant Bobbala failed to follow unspecified medical policies and guidelines in his

26   treatment of CSP-Sac inmates and negligently failed to direct Defendant Overstreet both
27   to test Inmate White within 48 hours and quarantine him from other inmates. See id.

28
                                                         2
 1                   Plaintiff concludes that because of Defendants’ action and inaction he

 2   tested positive for Covid-19 on December 13, 2020, and has suffered from difficulty

 3   breathing, trouble sleeping, and impaired memory. See id.

 4

 5                                             II. DISCUSSION

 6                   The Court finds that Plaintiff has not stated cognizable claims for relief against

 7   either defendant, as explained below. Plaintiff will be provided leave to amend his complaint and

 8   address curable defects.

 9           A.      Eighth Amendment Claims

10                   The treatment a prisoner receives in prison and the conditions under which the

11   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

12   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

13   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

14   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

15   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

16   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

17   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

18   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

19   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

20   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)
21   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

22   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

23   official must have a “sufficiently culpable mind.” See id.

24                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

25   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

26   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health
27   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is

28   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant
                                                          3
 1   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

 2   1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

 3   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

 4   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

 5   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See

 6   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

 7                  The requirement of deliberate indifference is less stringent in medical needs cases

 8   than in other Eighth Amendment contexts because the responsibility to provide inmates with

 9   medical care does not generally conflict with competing penological concerns. See McGuckin,

10   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

11   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

12   1989). The complete denial of medical attention may constitute deliberate indifference. See

13   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

14   treatment, or interference with medical treatment, may also constitute deliberate indifference. See

15   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

16   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

17                  Negligence in diagnosing or treating a medical condition does not, however, give

18   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

19   difference of opinion between the prisoner and medical providers concerning the appropriate

20   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,
21   90 F.3d 330, 332 (9th Cir. 1996).

22                  Here, Plaintiff has claimed only that Defendant Overstreet was negligent and

23   failed to quarantine Inmate White from the other inmates. Plaintiff has not presented sufficient

24   facts to demonstrate that Defendant Overstreet acted with a conscious disregard to an excessive

25   risk to inmate health and safety. Plaintiff has not claimed Defendant Overstreet acted with

26   deliberate indifference, and therefore Plaintiff has not stated a claim for relief under the Eighth
27   Amendment. Plaintiff will be provided an opportunity to amend.

28   ///
                                                        4
 1          B.      Supervisory Defendants

 2                  Supervisory personnel are generally not liable under § 1983 for the actions of their

 3   employees. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (holding that there is no

 4   respondeat superior liability under § 1983). A supervisor is only liable for the constitutional

 5   violations of subordinates if the supervisor participated in or directed the violations. See id. The

 6   Supreme Court has rejected the notion that a supervisory defendant can be liable based on

 7   knowledge and acquiescence in a subordinate’s unconstitutional conduct because government

 8   officials, regardless of their title, can only be held liable under § 1983 for his or her own conduct

 9   and not the conduct of others. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Supervisory

10   personnel who implement a policy so deficient that the policy itself is a repudiation of

11   constitutional rights and the moving force behind a constitutional violation may, however, be

12   liable even where such personnel do not overtly participate in the offensive act. See Redman v.

13   Cnty of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (en banc).

14                  When a defendant holds a supervisory position, the causal link between such

15   defendant and the claimed constitutional violation must be specifically alleged. See Fayle v.

16   Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.

17   1978). Vague and conclusory allegations concerning the involvement of supervisory personnel in

18   civil rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th

19   Cir. 1982). “[A] plaintiff must plead that each Government-official defendant, through the

20   official’s own individual actions, has violated the constitution.” Iqbal, 662 U.S. at 676.
21                  Here, Plaintiff has named one supervisory defendant – M. Bobbala, the Chief

22   Medical Executive at CSP-Sac. Plaintiff has made a conclusory claim that Defendant Bobbala

23   failed to direct Defendant Overstreet and was negligent. However, Plaintiff has not alleged a

24   custom, policy, or practice implemented by Defendant Bobbala that was the moving force behind

25   the claimed constitutional violation. It appears instead that Plaintiff is asserting a theory of

26   respondeat superior liability, which is not cognizable in a federal civil rights action under § 1983.
27   Plaintiff will be provided an opportunity to amend.

28   ///
                                                         5
 1                                          III. CONCLUSION

 2                  Because it is possible that the deficiencies identified in this order may be cured by

 3   amending the complaint, Plaintiff is entitled to leave to amend prior to dismissal of the entire

 4   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

 5   informed that, as a general rule, an amended complaint supersedes the original complaint. See

 6   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

 7   amend, all claims alleged in the original complaint which are not alleged in the amended

 8   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

 9   Plaintiff amends the complaint, the Court cannot refer to the prior pleading in order to make

10   Plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

11   complete in itself without reference to any prior pleading. See id.

12                  If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the

13   conditions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

14   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

15   each named defendant is involved, and must set forth some affirmative link or connection

16   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

17   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

18                  Finally, Plaintiff is warned that failure to file an amended complaint within the

19   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

20   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply
21   with Rule 8 may, in the Court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

22   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        6
 1                   Accordingly, IT IS HEREBY ORDERED that:

 2                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

 3                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

 4   service of this order.

 5

 6   Dated: July 8, 2021
                                                             ____________________________________
 7                                                           DENNIS M. COTA
 8                                                           UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         7
